UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2127


KENNETH J. MACFADYEN; JAMES J. LOFTUS; MIRIAM S. FUCHS;
JEFF HUSTON,

                Plaintiffs – Appellees,

          v.

GEORGE E. MCDERMOTT; PATRICIA J. MCDERMOTT,

                Defendants – Appellants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:10-cv-01111-AW)


Submitted:   February 28, 2011             Decided:   March 4, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George E. McDermott, Patricia J. McDermott, Appellants Pro Se.
Michael Thomas Cantrell, Kenneth John MacFadyen, FRIEDMAN &
MACFADYEN, PC, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George E. McDermott and Patricia J. McDermott seek to

appeal    the     district     court’s       order    denying    their    motion      for

reconsideration of the court’s order remanding the case to the

state    court.      Pursuant     to    28    U.S.C.     § 1447(d)     (2006),    “[a]n

order remanding a case to the State court from which it was

removed [under 28 U.S.C. § 1441(b) (2006)] is not reviewable on

appeal     or     otherwise.”            This        court,    accordingly,        lacks

jurisdiction to review the district court’s order.                       We therefore

dismiss this appeal.           We also deny the McDermotts’ motions to

strike the district court’s order and for clarification of this

court’s   docket.        We    dispense      with     oral    argument    because     the

facts    and    legal    contentions      are    adequately      presented       in   the

materials       before   the    court    and     argument      would     not    aid   the

decisional process.

                                                                               DISMISSED




                                             2